UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form20-F o REGISTRATION STATEMENT PURSUANT TO SECTION12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO OR o SHELL COMPANY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EVENT REQUIRING THIS SHELL COMPANY REPORT Commission file number 0-21392 AMARIN CORPORATION PLC (Exact Name of Registrant as Specified in Its Charter) England and Wales (Jurisdiction of Incorporation or Organization) First Floor, Block 3, The Oval Shelbourne Road, Ballsbridge Dublin 4, Ireland (Address of Principal Executive Offices) SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION12(b) OF THE ACT: Title of Each Class Name of Each Exchange on Which Registered None None SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION12(g) OF THE ACT: American Depositary Shares, each representing one Ordinary Share Ordinary Shares, 5 pence par value per share (Title of Class) SECURITIES FOR WHICH THERE IS A REPORTING OBLIGATION PURSUANT TO SECTION15(d) OF THE ACT: None. Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 139,057,370 Ordinary Shares, 5 pence par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YESoNOþ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. YESoNOþ Note— Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YESþNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filerþ Indicate by check mark which financial statement item the registrant has elected to follow. ITEM17oITEM18 þ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YESoNOþ TABLE OF CONTENTS INTRODUCTION 3 CAUTIONARY NOTEREGARDING FORWARD-LOOKING STATEMENTS 4 PARTI Item 1 Identity of Directors, Senior Management and Advisers 5 Item 2 Offer Statistics and Expected Timetable 5 Item 3 Key Information 5 Item 4 Information on the Company 20 Item 4A Unresolved Staff Comments 29 Item 5 Operating and Financial Review and Prospects 29 Item 6 Directors, Senior Management and Employees 36 Item 7 Major Shareholders and Related Party Transactions 44 Item 8 Financial Information 46 Item 9 The Offer and Listing 48 Item 10 Additional Information 49 Item 11 Quantitative and Qualitative Disclosures About Market Risk 68 Item 12 Description of Securities Other than Equity Securities 69 PARTII Item 13 Defaults, Dividend Arrearages and Delinquencies 69 Item 14 Material Modifications to the Rights of Security Holders and Use of Proceeds 69 Item15 Controls and Procedures 69 Item 16 [Reserved] 70 Item 16A Audit Committee Financial Expert 70 Item 16B Code of Ethics 70 Item 16C Principal Accountant Fees and Services 70 Item 16D Exemptions from the Listing Standards for Audit Committees 71 Item 16E Purchases of Equity Securities by the Issuer and Affiliated Purchasers 71 PARTIII Item 17 Financial Statements 71 Item 18 Financial Statements 71 Item 19 Exhibits 71 SIGNATURES 77 2 INTRODUCTION This report comprises the annual report to shareholders of Amarin Corporation plc (NASDAQCM: AMRN) and its annual report on Form20-F in accordance with the requirements of the United States Securities and Exchange Commission, or SEC, for the year ended December31, 2007. As used in this annual report, unless the context otherwise indicates, the terms “Group”, “Amarin”, “we”, “us” and “our” refer to Amarin Corporation plc and its wholly owned subsidiary companies. Laxdale Limited, a company which we acquired in October 2004 and is now known as Amarin Neuroscience Limited, may be referred to herein as “Amarin Neuroscience” or “Laxdale.” Ester Neurosciences Limited, a company which we acquired in December 2007 may be referred to herein as “Ester Neurosciences” or “Ester”. Also, as used in this annual report, unless the context otherwise indicates, the term “Ordinary Shares” refers to our Ordinary Shares, par value 5 pence per share, and the term “Preference Shares” refers to our authorized preference shares, par value 5 pence per share.As of December 31, 2007, there wereno Preference Shares outstanding. Unless otherwise specified, all shares and share related information (such as per share information and share price information) in this annual report have been adjusted to give effect, retroactively, to our one-for-ten Ordinary Share consolidation effective on July17, 2002 whereby ten ordinary shares of 10p each became one Ordinary Share of £1.00 each and to the subsequent sub-division and conversion of each issued and outstanding Ordinary Share of £1.00 each on June21, 2004 into one ordinary share of 5 pence and one deferred share of 95 pence (and the subsequent purchase by the Company and cancellation of all such deferred shares) and each of the authorized but unissued Ordinary Shares of £1 each in the capital of the Company into 20 ordinary shares of 5 pence each. In addition, as used in this annual report, the term “Debentures” refers to our 8% Convertible Debentures due 2010 which were issued on December 6, 2007 in connection with the financing of our acquisition of Ester. On January 18, 2008, our Ordinary Shares were consolidated on a one-for-ten basis whereby ten Ordinary Shares of 5p each became one Ordinary Share of 50p. Unless otherwise specified, all shares and share related information (such as per share information and share price information) in this annual report have not been adjusted to give effect to this one-for-ten Ordinary Share consolidation. On May 14, 2008, we announced a private placement of Ordinary Shares for up to $60.0 million. The first tranche from new investors of $28.0 million closed on May 19, 2008. See Item 8B “Significant changes” for further information. In this annual report, references to “pounds sterling,” “£” or “GBP£” are to U.K. currency, references to “U.S.Dollars”, “$” or “US$” are to U.S.currency, references to “euro” or “€” are to Euro currency and references to “New Israeli Shekel”, “NIS” or “shekel” are to Israeli currency. This annual report contains trademarks, tradenames or registered marks owned by
